Case 1:20-cv-00632-JSR Document 29-3 Filed 02/21/20 Page 1 of 5




                      ([KLELW
            Case 1:20-cv-00632-JSR Document 29-3 Filed 02/21/20 Page 2 of 5




KWWSVZZZFKURQFRPVSRUWVDVWURVDUWLFOH0DMRU/HDJXH%DVHEDOOUHH[DPLQLQJVWDQFHJDPEOLQJSKS


0DMRU/HDJXH%DVHEDOOUHH[DPLQLQJLWVVWDQFHRQ
JDPEOLQJ
By               , Houston Chronicle 8SGDWHGSP&'70RQGD\0D\




&RPPLVVLRQHU5RE0DQIUHGVDLG0DMRU/HDJXH%DVHEDOOZDVUHH[DPLQLQJRXUVWDQFHRQJDPEOLQJEDFNLQ
)HEUXDU\




      Posted in every Major League clubhouse is Rule 21.


"Any player, umpire, or club official or employee, who shall bet any sum whatsoever upon any
baseball game in connection with which the bettor has no duty to perform shall be declared
ineligible for one year," subsection d reads.
           Case 1:20-cv-00632-JSR Document 29-3 Filed 02/21/20 Page 3 of 5


"Any player, umpire, or club or league official or employee, who shall bet any sum whatsoever
upon any baseball game in connection with which the bettor has a duty to perform shall be
declared permanently ineligible."


                                        6XSUHPH&RXUWPDNHVVSRUWVEHWWLQJDSRVVLELOLW\
QDWLRQZLGH


                                                          The league has long taken a firm
5HFRPPHQGHG9LGHR                                        averse stance to gambling. Pete
                                                          Rose, its all-time hits leader, is
                                                          banned for life after betting on
                                                          games he managed in the mid-
1980s. Eight members of the 1919 Chicago White Sox incurred the same punishment after
they were accused of throwing the World Series.
           Case 1:20-cv-00632-JSR Document 29-3 Filed 02/21/20 Page 4 of 5


In a 2012 deposition while New Jersey Gov. Chris Christie was attempting to legalize sports
betting, former commissioner Bud Selig said he was "appalled" while adding gambling is "evil,
creates doubt and destroys your sport."


Monday morning, action began by Christie was manifested. The Supreme Court ruled 7-2 to
overturn the federal ban on sports betting, opening the door for individual states to legalize it.


"Today's decision by the United States Supreme Court will have profound effects on Major
League Baseball," the league said in a statement. "As each state considers whether to allow
sports betting, we will continue to seek the proper protections for our sport, in partnership
with other professional sports. Our most important priority is protecting the integrity of our
games. We will continue to support legislation that creates air-tight coordination and
partnerships between the state, the casino operators and the governing bodies in sports
toward that goal."


Even before Monday's passage, commissioner Rob Manfred had acknowledged a softening of
baseball's hardline abhorrence of gambling.


"There is this buzz out there in terms of people feeling that there may be an opportunity here
for additional legalized sports betting," Manfred told Yahoo Finance in February. "We are
reexamining our stance on gambling. It's a conversation that's ongoing with the owners."


Both Manfred and NBA commissioner Adam Silver have been outspoken during the saga,
often lobbying in states that, before the Supreme Court's ruling, were trying to legalize sports
betting. One goal was to ensure an "integrity fee" — a one percent cut of all bets that goes
directly to the league — was present.
           Case 1:20-cv-00632-JSR Document 29-3 Filed 02/21/20 Page 5 of 5




Manfred was vocally opposed to a bill that went to West Virginia Gov. Jim Justice's desk in
March. The bill passed without a signature from Justice. It did not contain an "integrity fee."


Moreover, there are the players who play the game on which wagers are made. They, too,
would like some of the profit.




                                 +HDUVW&RPPXQLFDWLRQV,QF
